2009 UT 17
Cathy Child, Petitioner,
v.
David N. Child, Respondent.
No. 20081044.
Supreme Court of Utah.
Filed March 17, 2009.
This opinion is subject to revision before final publication in the Pacific Reporter.
Rodney R. Parker, Salt Lake City, for petitioner.
Joane Pappas White, Price, for respondent.
PER CURIAM.
¶ 1 This matter is before the court upon a Petition for Writ of Certiorari, filed on December 22, 2008.
¶ 2 The petition is granted only as to the following question:
Whether the court of appeals erred in awarding Respondent "the full value of his 25% share in the [family rental] business" without remanding for an opportunity to make findings to support the district court's decision.
¶ 3 As to the limited issue described by this question, we summarily reverse and remand. The court of appeals stated a sufficient basis for reversal of the district court's decision for a lack of findings, but it did not adequately support the additional step of declaring that the identified exceptions to the general rule excluding premarital property from the marital estate had not been established. It appears the latter conclusion could only be predicated on a distinct appellate determination that (1) the arguments or evidence presented to the district court were, as a matter of law, insufficient to invoke or establish one of the exceptions, or (2) the district court acted within its discretion in declining to make findings because it properly deemed the arguments or evidence insufficient to justify distinct findings as to an exception. If, on remand, the court of appeals is unable to make such an additional determination to support the result it reached, the matter should be remanded to the district court to provide findings to justify or correct the result that court originally reached. Accordingly, we remand to the court of appeals to take the action it deems appropriate according to the directives described in this order.